Exhibit 10.6
December 22, 2010
December 22, 2010
Edward R. Tetreault
Dear Ed:
     This letter confirms the terms of the obligation of Exide Technologies, as
set forth in your offer letter drafted September 16, 2011, to reimburse you
fifty per cent (50%) of the documented loss on sale of your existing home up to
a maximum reimbursement of $300,000, subject to gross up to address any tax
liability. The Company’s obligation to reimburse you for such amount is
contingent on your remaining as an employee of the Company through the date of
the sale of your existing home and such reimbursement will be made within sixty
(60) days following such sale. In addition, any gross up payment shall be made
by the end of your tax year following the year in which you remit the related
taxes.
Sincerely,
James R. Bolch
Chief Executive Officer
If the above-stated terms are agreeable, please sign below and return this
letter.

         
 
       
/s/  Edward R. Tetreault  
      Edward R. Tetreault  
Signature
  Date   Print Name

